Citation Nr: 0916929	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1977 to September 1982.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2006, a hearing was held before a Decision Review Officer 
(DRO).  In July 2008, a Travel Board hearing was held before 
the undersigned.  Transcripts of both hearings are associated 
with the claims file.  In November 2008, the Board referred 
the case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.

The RO has reopened, and addressed de novo, the claim of 
entitlement to service connection for a low back disability.  
The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because that matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the issue accordingly.

In September 2008 correspondence, the Veteran appears to be 
raising a claim of service connection for hypertension/heart 
disability.  This matter is referred to the RO for any 
appropriate action.


FINDINGS OF FACT

1.  An unappealed August 1984 rating decision denied the 
Veteran's claim of service connection for a low back 
disability essentially based on a findings that it was not 
shown that the Veteran had such a disability; unappealed 
rating decisions in July 1986, December 1987, December 1999, 
February 2002, July 2003, and October 2004 declined to reopen 
the claim, finding further that while disc disease is shown, 
it is not shown to be related to disease or injury in 
service.  
2.  Evidence received since the October 2004 rating decision 
relates the Veteran's lumbosacral disc disease to his 
service-connected left knee disability; relates to the 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disability; and raises a 
reasonable possibility of substantiating the claim.

3.  Competent (medical) evidence reasonably establishes that 
50% of the Veteran's disability due to lumbosacral disc 
disease results from aggravation by his service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for a low back disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

2.  Service connection for 50% of the Veteran's disability 
due to lumbosacral disc disease as secondary to service-
connected left knee disability is warranted.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as the 
benefit sought is being granted, there is no reason to 
belabor its impact in these matters.




Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

New and Material Evidence to Reopen

An unappealed August 1984 rating decision denied service 
connection for a low back disability essentially based on a 
finding that it was not shown that the Veteran had such a 
disability.  Unappealed rating decisions in July 1986, 
December 1987, December 1999, February 2002, July 2003, and 
October 2004 declined to reopen the claim.  Each of these 
prior rating decisions is final based on the evidence of 
record at the time of the decisions; the October 2004 
decision is the last prior final decision in the matter of 
service connection for a low back disability.  38 U.S.C.A. 
§ 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108. 

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As the August 1984 rating decision and subsequent rating 
decisions to include that in October 2004 denied service 
connection for the Veteran's low back disability on the basis 
that such disability was unrelated to his service, for 
evidence to be new and material in this matter, it must tend 
to relate the Veteran's current low back disability to his 
service (or to a service connected disability).  Evidence 
received since the October 2004 rating decision includes an 
opinion by a VA medical expert that, in part, relates the 
Veteran's current low back disability, lumbosacral disc 
disease, to his service-connected left knee disability.  
Hence, the additional evidence received pertains to the 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disability, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence received since October 
2004 is both new and material, warranting the reopening of 
the claim.

De novo review

At the outset, the Board notes that the Veteran is not 
prejudiced by the Board's proceeding to de novo review upon 
reopening the claim, without remanding the claim to the RO 
for de novo consideration upon reopening, because the RO's 
May 2007 (DRO) adjudication of this matter reopened the claim 
and considered the claim de novo.  Furthermore, the benefit 
sought is being granted.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If 
certain chronic diseases (here, arthritis) are manifested to 
a compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Disability that is proximately due to 
or the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  Any 
increase in severity of a nonservice connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury  . . .will be service connected.    
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disability is established by medical 
evidence.   38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) reveal that in 
July 1977 he was seen for complaints of low back pain.  He 
had full range of motion, with pain in the left lumbar 
paraspinous area.  Straight leg raising was negative.  The 
assessment was minor back strain.  A December 1978 report 
notes complaints of right sacroiliac area pain.  Range of 
motion was good, and strength and sensation were normal.  The 
assessment was low back pain.  No further treatment in 
service was noted.  

On June 1984 VA examination, no back disability was found.

A private August 1985 record notes that the Veteran sustained 
a lumbosacral strain injury as a result of an industrial 
accident.  X-rays revealed curvature of the lumbar spine with 
intervertebral wedging at L5-S1 and foraminal compromise.  
Acute lumbosacral strain/sprain injury with resulting 
localized radiculitis was diagnosed.

November 1987 records from the Orthopedic Surgery Center show 
that the Veteran reported having low back pain since 1976 or 
1978.  He stated that his low back pain first occurred when 
he was in the Army and recurred in 1983 or 1984 when he was 
employed flipping trailers.  He indicated that his most 
recent low back problem began the previous week.  Physical 
examination revealed muscle spasm.  X-rays revealed what 
appeared to be a failure of fusion involving the L5 vertebra.  
There was no arthritis or disc disease.  The impression was 
mechanical low back pain with recent exacerbation.

A December 1995 MRI found mild disc bulges.

A February 1996 record notes low back pain with full range of 
motion.  X-rays revealed narrowing at L5-S1 with some 
degenerative changes.  The impression was lumbar strain.

VA treatment records from December 2000 to December 2006 show 
ongoing treatment for a low back disability to include 
osteoarthritis and disc disease.

At the December 2006 DRO hearing, the Veteran testified that 
his low back disability was due to his service-connected left 
knee disability.

On April 2007 VA examination, it was noted that the Veteran's 
claims file was reviewed.  The examiner noted that the 
Veteran had back injuries in service in 1978 and multiple 
other back injuries.  He complained of aching, pain, 
soreness, tenderness, and stiffness across the lumbar spine.  
He had reduced range of motion with pain at the extremes of 
motion.  Lumbar disc disease was diagnosed.  The examiner 
opined that it was not likely that the Veteran's lumbar disc 
disease is related to his old in-service injury or to his 
left knee, but rather was a naturally-occurring phenomenon.

Pursuant to the Board's request for an advisory medical 
opinion in the matter, two VA specialists in orthopedics 
reviewed the claims file. In an opinion received in December 
2008, Dr. J. P. stated:

"It is not likely (50 percent probability) that the 
[V]eteran's disc disease is related to his complaint of 
low back pain in the service.  The [V]eteran's disc 
disease is not connected to his left knee disability nor 
has it been aggravated by his left knee disability.  The 
[V]eteran suffers from degeneration of his lumbar disc.  
The present etiology of this degeneration is not clearly 
known.  A common theory of probable cause is that it may 
be "genetic in origin in that the disc ages," based on 
loss of water content.  This is an inherited feature for 
each individual.  Certainly, injury (documented) may be 
an aggravating factor."

In an opinion received in December 2008, Dr. J. L., a spine 
surgeon, stated:

"This [V]eteran's disc disease is most likely not 
related to his back complaints in the service.  The 
[V]eteran's disc disease is (emphasis in original) 
likely to have been aggravated by his service connected 
left knee disability.  The knee disability can 
exacerbate mechanical back pain caused by degenerative 
disc disease, by causing abnormal muscle strain to his 
paraspinal muscles.  Undue muscle strain and 
biomechanics can further worsen his disc disease.  The 
[V]eteran's underlying (emphasis added) problem of disc 
disease is most likely a natural occurring phenomenon, 
not specifically attributable to a service connected 
injury.  The Veteran's degree of disability of his L-S 
spine due to aggravation from his knee is 50%."

As there is no competent evidence of lumbosacral disc disease 
or arthritis in service, and no medical evidence of such 
disease prior to 2000, service connection for lumbar disc and 
joint disease on the basis that such disability became 
manifest in service and persisted, or on a presumptive basis 
(for low back arthritis as chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  Furthermore, no medical evidence 
in the record relates the Veteran's lumbosacral disc and 
joint disease directly to his service.  Consequently, service 
connection for such back pathology on a direct basis (as 
directly related to the Veteran's service) is not warranted.  

The three threshold requirements to be met to substantiate a 
claim of secondary service connection are:  (1) Competent 
(medical diagnosis) evidence of current disability.  This 
requirement is met; as lumbar disc and joint disease is 
diagnosed.  (2) A disability that is already service-
connected.  This requirement is also met, as a postoperative 
left knee disability is service connected.  (3) Competent 
evidence of a nexus between the already service-connected 
disability and the disability for which secondary service 
connection is sought.

There is conflicting medical evidence regarding the matter of 
a nexus between the Veteran's service connected left knee 
disability and his lumbosacral disc disease.  Evidence 
against the Veteran's claim includes an April 2007 VA 
examiner's and Dr. J. P.'s December 2008 opinions essentially 
to the effect that the Veteran's current lumbosacral disc 
disease is unrelated to, and was not aggravated by, his 
service connected left knee disability.

The evidence in support of the Veteran's claim includes the 
December 2008 opinion Dr. J. L. a VHA consulting expert who 
reviewed the Veteran's claims file and opined, in essence, 
that 50 percent of the Veteran's lumbosacral disc disease 
disability is likely due to aggravation by the service 
connected left knee disability.  [Notably, this opinion sets 
a baseline level of disability prior to when aggravation 
occurred (50% of current disability), meeting the 
requirements of 38 C.F.R. § 3.310(b) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).]  

Because Dr. J. L.'s VHA opinion is based on a review of the 
entire record (including all previous opinions, pro and con), 
and includes the most detailed explanation of rationale the 
Board finds it to be the most probative, and persuasive, 
evidence in the matter of a nexus between the Veteran's low 
back disability and his service connected left knee 
disability.  

Accordingly, the Board finds that service connection for 50 
percent of the Veteran's disability due to lumbosacral disc 
disease, as secondary to his service connected left knee 
disability is warranted. 






ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted; service connection for 50 percent 
of the Veteran's disability due to lumbosacral disc disease 
as secondary to his service connected left knee disability is 
granted on de novo review.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


